— In a child support proceeding, the father appeals from an order of the Family Court, Suffolk County *568(Barton, H.E.), dated November 20, 1989, which, after a hearing, granted the mother’s petition for an increase in child support to the extent of increasing support for the parties’ three children from $425 per month to $250 per week effective December 9, 1988, together with the sum of $50 per week to apply to retroactive child support.
Ordered that the order is reversed, on the law and the facts, without costs or disbursements, and the petition is dismissed.
Alleging an increase in the appellant father’s income and in the children’s needs, the petitioner moved for upward modification of child support as originally fixed by a 1983 judgment of divorce and surviving separation agreement. The application was granted in the order appealed from, and objections to that order were denied by order of the same court (McNulty, J.), dated March 27, 1990.
We agree with the appellant that there is no basis for an increase in his child support obligation.
Although the appellant has enjoyed a gradual but steady and evidently anticipated increase in income, and although the increased costs of meeting the needs of growing children is patent (see, Matter of Brescia v Fitts, 56 NY2d 132), the most significant change in circumstances in this case has been the petitioner’s own increase in income and decrease in debt. While the overriding concern is the best interests of the children, the record fails to demonstrate that the children’s needs are not now being met (see, Matter of Boden v Boden, 42 NY2d 210; Matter of Brescia v Fitts, supra.). It appears, rather, that the petitioner seeks merely to readjust the parties’ respective financial obligations regarding their children. She has demonstrated no basis for doing so, however, and the Family Court should not have granted her application. Thompson, J. P., Harwood and Rosenblatt, JJ., concur.